George D. Ogden, J.
Defendant was a student at Eastbridge High School, Irondequoit, New York, on September 10, 1962, and on that date he-had been in attendance at the school for the purpose of trying an examination which he had finished about 2:45 p.m. After the examination defendant left the school building, but stayed on the school grounds until about 3:20 in the afternoon, at which time an incident occurred between him and another pupil, in a parking lot on the school grounds. The questions of fact raised, by the testimony have been decided by the Justice in. favor of the People. Prom a judgment convicting him of disorderly conduct in loitering on the school grounds, in violation of section 722-b of the Penal Law, the defendant appeals.
Section 722-b was held to be constitutional in People v. Parker (208 Misc. 978). In that case “ loitering ” was defined (p. 983), and the court said (p. 986): “ Although no specific intent is prescribed as an element of this particular offense, a reading of the section as a whole in the light of the evident purpose of this legislation indicates that the act forbidden is motivated by reasons unconnected with the purposes for which school buildings or their environs are used.” (See, also, People v. Johnson, 12 Misc 2d 25, affd. 6 N Y 2d 549.) Although no decision has been called to the court’s attention — and the court, after diligent research, has been able to find no precedent — the court holds that section 722-b of the Penal Law applies to students regularly registered at the school on whose premises the alleged violation occurred.
A careful examination of the record on appeal discloses no errors in the admission or exclusion of evidence, or the rulings of the trial court, prejudicial to defendant-appellant herein. The judgment of conviction is affirmed.